 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOBBY JONES,                                     No. 2:18-cv-3092 KJM DB PS
12                      Plaintiff,
13           v.                                        ORDER
14    SEIU, UNITED HEALTHCARE
      WORKERS—WEST, and DOES 1-10,
15

16                      Defendants.
17

18          Plaintiff, Bobby Jones, is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Plaintiff,

20   proceeding pro se, commenced this action on November 30, 2018, by filing a complaint and

21   paying the required filing fee. (ECF No. 1.) On December 20, 2018, defendants filed a motion to

22   dismiss. (ECF No. 5.)

23          On January 30, 2019, the undersigned issued an order granting defendants’ motion to

24   dismiss and granting plaintiff leave to amend. (ECF No. 14.) Plaintiff filed an amended

25   complaint on February 11, 2019. (ECF No. 15.) Defendants again moved to dismiss on February

26   25, 2019 and noticed the motion for hearing before the undersigned on March 29, 2019. (ECF

27   No. 16.) However, on March 4, 2019, plaintiff filed an “AMENDED COMPLAINT

28   ADDENDUM.” (ECF No. 20.)
                                                       1
 1           It appears plaintiff may have misunderstood the undersigned’s January 30, 2019 order. In

 2   this regard, that order stated:

 3                   Plaintiff is also reminded that the court cannot refer to a prior
                     pleading in order to make an amended complaint complete. Local
 4                   Rule 220 requires that any amended complaint be complete in itself
                     without reference to prior pleadings. The amended complaint will
 5                   supersede the original complaint. See Loux v. Rhay, 375 F.2d 55,
                     57 (9th Cir. 1967). Thus, in an amended complaint, just as if it were
 6                   the initial complaint filed in the case, each defendant must be listed
                     in the caption and identified in the body of the complaint, and each
 7                   claim and the involvement of each defendant must be sufficiently
                     alleged. Any amended complaint which plaintiff may elect to file
 8                   must also include concise but complete factual allegations describing
                     the conduct and events which underlie plaintiff’s claims.
 9

10   (ECF No. 14 at 7-8.)

11           While the formatting of plaintiff’s original complaint was consistent with that of a typical

12   complaint, the same cannot be said of the amended complaint and the addendum. Those filings

13   do not provide relevant information such as a short and plain statement of plaintiff’s claims.

14   Instead, the amended complaint and the addendum are directed at topics addressed in the January

15   30, 2019 order, such as the statute of limitations and preemption.

16           Under these circumstances, it is indisputable that the amended complaint fails to state a

17   claim for relief and defendant’s motion will, therefore, be granted. However, in light of

18   plaintiff’s pro se status, plaintiff will be granted further leave to amend. Again, plaintiff is

19   advised that although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

20   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
21   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

22   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984).

23           “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

24   of cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’

25   devoid of ‘further factual enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting

26   Twombly, 550 U.S. at 555, 557). A plaintiff must allege with at least some degree of
27   particularity overt acts which the defendants engaged in that support the plaintiff’s claims. Jones,

28   733 F.2d at 649.
                                                         2
 1           “[T]he tenet that a court must accept as true all of the allegations contained in a complaint

 2   is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

 3   supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While

 4   legal conclusions can provide the complaint’s framework, they must be supported by factual

 5   allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line from

 6   conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

 7           Stated plainly, plaintiff should file a second amended complaint that is complete, without

 8   any additional filing or addendum. The second amended complaint should clearly state each of

 9   plaintiff’s claims and the defendants’ allegedly wrongful actions. Thereafter, plaintiff may

10   address the relevant issues of preemption and the statute of limitations.

11                                                CONCLUSION

12           Accordingly, IT IS HEREBY ORDERED that:

13           1. Defendants’ February 25, 2019 motion to dismiss (ECF No. 16) is granted;

14           2. The March 29, 2019 hearing of defendants’ motion to dismiss is vacated;

15           3. The amended complaint filed on February 11, 2019 (ECF No. 15) is dismissed with

16   leave to amend;

17           4. Within twenty-eight days from the date of this order, a second amended complaint

18   shall be filed that cures the defects noted in this order and complies with the Federal Rules of

19   Civil Procedure and the Local Rules of Practice.1 The second amended complaint must bear the

20   case number assigned to this action and must be titled “Second Amended Complaint”; and
21           5. Plaintiff is cautioned that the failure to comply with this order in a timely manner may

22   result in a recommendation that this action be dismissed.

23   Dated: March 21, 2019
24

25   DLB:6
     DB/orders/orders.pro se/jones3092.mtd2.ord
26
27
     1
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         3
